DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to claims 1-21 filed December 22, 2020 for examination. Claims 1-21 are pending allowed
3.	The information disclosure statement filed 12/22/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
4.	The drawings filed on 12/22/2020 have been accepted.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-21 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	The closest prior art CA 2053865 to Dent et al. has been found to teach a system for the synchronization of encryption devices in a digital cellular communications system. Each of the encryption devices includes a multi-bit counter and generates a pseudo-random keystream which is combined with the data to be encrypted. The keystream is a function of the multi-bit counter value which is periodically incremented in response to a series of clock pulses. To allow proper decryption of the encrypted data, the system of the present invention provides continuous or very frequent updates of the transmitter counter value which may be used to reset the receiver counter and to resynchronize the system without the necessity of reinitialization and repetition of the intervening clock pulses. See Abstract.
Another closest prior art WO 2007/121178 A2 to Hammond et al. has been found to teach a method involves obtaining device data based on movement of one device with respect to the other device. The data is obtained during two passes between the devices. A set of keys is generated based on the obtained data at each device for securing communications between the devices. The obtained data is converted into converted parameters, where the generation of the keys is based on the converted parameters. A determination is made if an amount of the obtained data is greater than a quantity threshold for averaging portions of the data.
Another closest prior art WO 2004/010640 A1 to Shankar et al. has been found to teach a method for generating a seed value for use in symmetric encryption includes creating and storing a first data set and generating a hashed value based on the first data set. A replacement position in the first data set is selected, and at least a portion of the hashed value is written into the first data set at the replacement position. A seed portion of the first data set is selected as the seed value. By varying a number of iterations, a balance can be struck between performance (fewer iterations) and security (more iterations).
8.	However, none of the prior arts taught determining at least one bit for each of the plurality of binary numbers which are at least measurably random; identifying an error condition with any of the determined bits for the plurality of binary numbers; select at least a portion of the determined bits for the plurality of binary numbers without the detected error condition; and generating a key based on the selected determined bits for the plurality of binary numbers for use in securing communications with the synchronized mobile device as recited in claim 1. Other independent claims 8 and 15 recite similar limitations.
Therefore, the examiner finds that that the prior arts did not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of  “determining at least one bit for each of the plurality of binary numbers which are at least measurably random; identifying an error condition with any of the determined bits for the plurality of binary numbers; select at least a portion of the determined bits for the plurality of binary numbers without the detected error condition; and generating a key based on the selected determined bits for the plurality of binary numbers for use in securing communications with the synchronized mobile device” within the context of the claimed invention (independent claims 1, 8, and 15) as a whole without the usage of impermissible hindsight reasoning.
Dependent claims 2-7, 9-14, and 16-21 are allowed due to their dependency on allowable independent claims 1, 8, and 15.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon.
Keuninckx, Lars, et al. "Encryption key distribution via chaos synchronization." Scientific reports 7.1 (2017): 1-14. A novel encryption scheme, wherein an encryption key is generated by two distant complex nonlinear units, forced into synchronization by a chaotic driver. The concept is sufficiently generic to be implemented on either photonic, optoelectronic or electronic platforms. The method for generating the key bitstream from the chaotic signals is reconfigurable. Although derived from a deterministic process, the obtained bit series fulfill the randomness conditions as defined by the National Institute of Standards test suite. We demonstrate the feasibility of our concept on an electronic delay oscillator circuit and test the robustness against attacks using a state-of-the-art system identification method.
Evtyushkin, Dmitry, and Dmitry Ponomarev. "Covert channels through random number generator: Mechanisms, capacity estimation and mitigations." Proceedings of the 2016 ACM SIGSAC conference on computer and communications security. 2016.	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438